Citation Nr: 0824910	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-39 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  The veteran served in the Republic of Vietnam from 
November 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of November 2006.  This 
matter was originally on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in June 2006.  A transcript 
has been associated with the claims file. 

In June 2008 the Board received additional lay statements 
from the veteran in support of his claim.  These statements 
have not been considered by the agency of original 
jurisdiction (AOJ) and the veteran has not specifically 
waived his right to have the AOJ consider this evidence.  See 
38 C.F.R. § 20.1304(c) (2007).  For reasons explained more 
fully below, however, the Board is granting the veteran's 
claim.  Consequently, the Board may proceed with adjudicating 
this claim because doing so will result in no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


FINDINGS OF FACT

1.  The competent medical evidence includes a PTSD diagnosis 
in conformity with the Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV) criteria.

2.  The veteran did not engage in combat with the enemy.

3.  There is sufficient evidence of record to corroborate at 
the veteran's account of one of his claimed in-service 
stressors and the veteran's PTSD diagnosis is based on this 
stressor.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Duties to Notify and to Assist

For reasons discussed more fully below, the Board is granting 
the veteran's claim of entitlement to service connection for 
PTSD.  Consequently, any breach of either VA's statutory duty 
to notify or to assist under the Veteran's Claims Assistance 
Act cannot be considered prejudicial to the veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007); and Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that VCAA notice errors are 
presumed to be prejudicial and it is VA's duty to rebut the 
presumption).  Further discussion of VA's duties to notify 
and to assist as they pertain to that claim is unnecessary at 
this time.

        Legal Criteria

The veteran is claiming entitlement to service connection for 
PTSD as a result of several of his Vietnam experiences.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates DSM-IV as the governing criteria 
for diagnosing PTSD.  38 C.F.R. § 4.125(a) (2007).  
 
Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2007).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

        Analysis

The Board first acknowledges that the medical evidence 
establishes a PTSD diagnosis in conformance with DSM-IV 
criteria.  In a VA examination report, dated in August 2007, 
Dr. C.G. diagnosed PTSD on Axis I.  Dr. C.G. confirmed he had 
reviewed the veteran's claims file prior to the examination.  
Dr. C.G. also included a thorough discussion of his own 
examination findings and history as reported by the veteran.  

Dr. C.G. also provided an addendum to that report.  In the 
addendum, which was dated in September 2007, the doctor 
confirmed the PTSD diagnosis.  In addition, the doctor 
thoroughly discussed each of the criteria for the disorder 
and cited portions of the record and his own examination 
findings demonstrating that the veteran had met each criteria 
necessary for a PTSD diagnosis.  The Board finds this 
diagnosis to be reliable.

Next, the Board finds that the competent medical evidence 
links the veteran's PTSD diagnosis to various in service 
stressors.  In the VA examination report addendum, Dr. C.G. 
identified four stressors from the veteran's Vietnam service: 
experiencing rocket attacks at Camp McDermott, experiencing 
rocket attacks at Camp Alpha, being fearful for his life 
while serving on nighttime guard duty, and being involved in 
an incident in which he may have provided the wrong 
coordinates to a Navy Lieutenant, resulting in a misfired 
round.  Dr. C.G. concluded that the veteran's PTSD symptoms 
were a direct result of these experiences.  

Having determined that the medical evidence shows a PTSD 
diagnosis in conformance with the DSM-IV criteria, and that 
that diagnosis was based on various in-service stressors, the 
Board now considers whether the evidence establishes the 
occurrence of any of these stressors.  38 U.S.C.A. § 1154(b) 
(2002); 38 C.F.R. § 3.304(f)(1) (2007).  As a preliminary 
matter, the Board first notes that the evidence fails to show 
that the veteran engaged in combat with the enemy.  While the 
veteran's DD Form 214 showed that he earned numerous medals 
and awards for his honorable service, there is no evidence 
that he earned any awards indicative of combat.  Moreover, 
the veteran's military occupational specialty - radio 
operator - is not indicative of combat.  The evidence of 
record, by itself, fails to show that the veteran personally 
participated in events constituting an actual fight or 
encounter with military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  Thus, verification of the claimed stressors can only 
be satisfied by corroborative evidence that substantiates or 
verifies the veteran's statements as to the occurrence of the 
claimed stressors.  Dizoglio, 9 Vet. App. at 166.  

The veteran's personnel records confirmed that he served in 
the Republic of Vietnam between November 1966 to November 
1967.  During that time, he was assigned to the Headquarters 
and Headquarters Battery, I Field Force Vietnam Artillery 
(HHB I FFORCEV ARTY).  In a memorandum dated in July 2007, 
the RO Joint Services Records Research Center (JSRRC) 
Coordinator confirmed that the I Field Force Artillery had 
been based in Nha Trang, Vietnam during the time the veteran 
served there.  

The veteran provided additional details of his Vietnam 
service in a statement dated in June 2006.  In that 
statement, he recalled that when he first arrived in Vietnam, 
he went to Camp Alpha in Tan Son Nhut.  Shortly thereafter, 
the veteran recalled, he went to Camp McDermott, which the 
veteran said was near Nha Trang.  The veteran alleged that he 
was exposed to several enemy attacks when assigned to these 
areas.  

The veteran described the circumstances of these attacks in 
numerous correspondences and at his Travel Board hearing.  At 
the veteran's Travel Board hearing, he recalled that one 
attack he had experienced occurred towards the end of his 
tour when he was in Nha Trang.  The veteran could not recall 
exactly when this attack occurred, but estimated that this 
was during his last two or three weeks there.  The veteran 
remembered this had been one of the heaviest he had been 
involved in.  The veteran also remembered that during that 
attack, he had helped the Green Berets and 5th Special Forces 
and that they had 500-pound bombs going off in front of them.  

The JSRRC Coordinator provided supporting documentation with 
the July 2007 memorandum showing that Nha Trang had come 
under enemy attack in October 1967, approximately one month 
prior to the veteran's departure from Vietnam.  These 
documents also included an excerpt from a book describing the 
location of the McDermott Camp as "in the heart of Nha 
Trang."  In a statement received in May 2008, the veteran 
alleged that the October 1967 attack was the second of two 
attacks he was involved in while assigned to I Field Force in 
Nha Trang.  

The Board finds the evidence to corroborate the veteran's 
account of being personally exposed to the attack that 
occurred at Nha Trang in October 1967. 
The veteran's DD Form 214 and personnel records, along with 
the documents provided by the JSRRC Coordinator, confirmed 
that the veteran was in Nha Trang at the time of the attack.  

In determining whether corroborative evidence substantiates 
or verifies the veteran's statements as to the occurrence of 
the claimed stressors, corroborating every detail of an 
alleged stressor, including the veteran's personal 
participation, is not necessary.  See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  It is sufficient for a veteran to 
submit evidence of the occurrence of a stressful event, and 
the evidence implies his personal exposure.  Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).  Here, the evidence 
placing him in the vicinity of this attack implies his 
personal exposure.  Pentecost, 16 Vet. App. at 128 (2002).  

The Board also finds no reason to question the veteran's 
credibility concerning his recollection of this attack.  The 
veteran's statement that the attack occurred two or three 
weeks before he left Nha Trang is not inconsistent with the 
documents showing the attack occurred one month prior to his 
departure from Vietnam.  The veteran acknowledged that he 
could not recall the exact date and the two or three-week 
period he provided was only an estimate.  It would be 
unreasonable to find his statements lack credibility simply 
because he estimated that the event occurred two or three 
weeks prior to the end of a yearlong tour when it actually 
occurred four weeks prior to the end of his tour.  


ORDER

Service connection for PTSD is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


